Citation Nr: 0706317	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for the claimed 
residuals of a stroke, to include as secondary to both 
service-connected schizophrenia and claimed hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to August 
1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in January 2005 
for additional development of the record.  

The claim of service connection for residuals of a stroke is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The currently demonstrated hypertension is shown as likely as 
not to have been manifested to a compensable degree within 
one year following the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, to the extent that the 
action taken hereinbelow is favorable to the veteran, no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such cardiovascular 
diseases as hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's claimed hypertension is 
not shown to have been treated during service.  Several 
medical records dated soon after separation from service; 
however, indicate the presence of elevated blood pressure 
readings.  These include findings of 150/90 and 140/70 in May 
1981 and 166/96 in December 1981.  

A diagnosis of hypertension was later confirmed in multiple 
medical records, including a February 1984 VA treatment 
record and an August 1991 VA examination report.  

In an October 2005 addendum to a July 2005 VA examination 
report, a VA doctor noted that there was "no documentation 
of sustained hypertension" during the veteran's military 
service or within the following year.  

Given the relatively indefinite quality of this opinion, the 
veteran's claims file was forwarded to the Veterans Health 
Administration (VHA) for a medical opinion in May 2006.  

In December 2006, a cardiologist noted the veteran's elevated 
blood pressure readings from 1981 and stated that 
hypertension was diagnosed only after two or more elevated 
readings were obtained on at least two visits over a period 
of one to several weeks.  Within this definition, it was 
"likely that [the veteran] had hypertension as early as May 
1981."  

The doctor also noted that the veteran had previously been 
noted to have a "hypertensive emergency with mental status 
changes perhaps associated with medication 
noncompliance/nonadherence and underlying paranoid 
schizophrenia" and that it was likely that hypertension was 
aggravated by such noncompliance.  

The Board observes that this is significant because service 
connection is, in fact, in effect for schizophrenia.  See 
38 C.F.R. § 3.310; Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  

Regardless of the question of aggravation of hypertension by 
the service-connected schizophrenia, the Board finds that 
there is evidence to support a diagnosis of hypertension 
within one year following service, from the December 2006 
opinion.  

The October 2005 VA opinion, by contrast, indicates merely 
that hypertension at that time was not documented, not that 
it was not present.  Consequently, the Board finds the 
December 2006 opinion to be uncontroverted.  

The Board also finds that there is sufficient evidence of 
record to confirm that this disorder was as likely as not 
present to a compensable degree during the presumptive one-
year period following service.  

In short, the evidence supports a grant of service connection 
for hypertension on a presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309, as this disorder was manifest within one 
year following service.  The claim is thus granted in full.  



ORDER

Service connection for hypertension is granted.  



REMAND

The Board's decision to grant service connection for 
hypertension has a profound effect on the claim of service 
connection for residuals of a stroke, as it now must be 
determined conclusively whether hypertension contributed to 
cause the veteran's stroke, from July 1999.  

As indicated in an October 2005 VA doctor's opinion, 
hypertension "[was] a risk factor for stroke disease."  The 
veteran has also claimed that his service-connected 
schizophrenia played a causal role.  

Previous VA opinions addressing these questions have not been 
sufficient in this regard.  Notably, the VA examiner who 
provided the aforementioned opinion in October 2005 could not 
attest to whether the veteran's hypertension or failure to 
comply with medication bore any relationship to his cerebral 
vascular event occurring in 1999.  

The cited December 2006 doctor's opinion also did not shed 
further light on the causal connections claimed by the 
veteran.  While this doctor found it likely that hypertension 
was caused by the veteran's noncompliance with medications, 
which had previously been linked to his service-connected 
schizophrenia, he also noted that "[h]ow much this 
contributed to [the] stroke would be difficult to ascertain 
due to [the] presence of other risk factors that could have 
contributed to [a cerebrovascular accident].  

Given the absence of a definitive opinion as to the causal 
role of hypertension and schizophrenia in regard to the 
veteran's stroke, and the complex medical questions raised by 
this case, the Board finds that a further medical opinion 
should be obtained in conjunction with a further 
comprehensive VA examination.  

Accordingly, the remaining matter is REMANDED to the 
originating agency for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of his claimed residuals 
of a stroke.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's service-
connected schizophrenia and/or 
hypertension were contributory factors in 
causing the veteran's July 1999 stroke.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for residuals of a 
stroke, to include as secondary to 
service-connected hypertension and 
schizophrenia, should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


